Order filed August 26, 2016




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                              NO. 01-16-00120-CR
                                 ____________

                  ASHLEY MERE HOWARD, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 183rd District Court
                          Harris County, Texas
                      Trial Court Cause No. 1465955

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit #2.

      The exhibit clerk of the 183rd District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit #2, on or before September 2,
2016. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State’s Exhibit #2, to the
clerk of the 183rd District Court.



                                               PER CURIAM